DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because 
Figures 1, 2, 3, 6, and 8-13: Drawings do not have adequate line quality as they are fading upon reproduction in the USPTO filing system. Due to this, it is difficult to distinguish certain features of the invention and reference characters in the figures. India ink, or its equivalent that secures solid black lines, must be used for drawings. See 37 CFR 1.84(a)(1).

 Figures 3-5 and 7: The drawings appear to be CAD models which is not the proper method to illustrate the invention. The figures should be presented similarly to figure 1. See 37 CFR 1.84(a)(1).
 These figures appear to have solid black shaded areas which are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84(m).
The figures also appear to be sectional views but are not presented properly. For example, hatching must be used to indicate section portions of an object such as in figure 1 of the disclosure. See 37 CFR 1.84(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 13, it is understood that the limitation “at least 7.5 cm (3 inches)” is referring to the “longitudinal displacement between the upper component and the lower component”. However, the limitations in the claim is phrased in a manner that makes it unclear whether the limitation “at least 7.5 cm (3 inches)” is referring to the “longitudinal displacement between the upper component and the lower component” or the length of the “the lower component”.  The above limitations should be phrased in a way that makes it clear that the “at least 7.5 cm (3 inches)” is referring to the “longitudinal displacement”. 
Claim 14 is rejected for similar reasons as claim 13 with regards to the lack of clarity of the limitation “greater by no more than 15 cm (6 inches)” and what this limitation is referring to. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 17-19 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter et al. (U.S. Patent No. 5253710). 
In regards to claim 1,  Carter teaches a swivel anchor for use as part of a drill string, the swivel anchor having a longitudinal axis and a length (Abstract, Fig. 1) and comprising: 
a slip arrangement (32; Fig. 1), comprising a slip body (24, 37) and at least one slip element (32a; Col. 4 lines 47-52 ), wherein the at least one slip element (32a) is movable from a retracted position (Fig. 1b, 2b), in which the slip element lies wholly or substantially wholly within the profile of the slip body (24, 37), and an extended position, in which the slip element (32a) protrudes beyond the profile of the slip body (24, 37) and may engage with the casing of a wellbore in which the swivel anchor is positioned (“when actuated, grapple slips 32 serve to engage the inner bore of the well casing with a sufficient force to support the weight of the casing…”; Col. 4 line 60-Col. 5 line 39)  
upper and lower connections (1A, 49A; Fig. 1A,B), by which the swivel anchor may be attached to further components (“spear assembly is threadedly coupled to a standard workstring via female joint 1A or other attachment means conventional in the art… big inch cutter or marine cutter…is then threadedly attached to sub assembly 49 via box end 49A.”;Col. 6, lines 53-65) wherein the slip arrangement (32) is rotatable (Col. 2 lines 26-32, Col. 5 lines 3-22) about the longitudinal axis with respect to the upper and lower connections (1A, 49A); and 
a slip joint, comprising an upper component (3) and a lower component (8), wherein the upper and lower components may move relative to each other in a direction parallel with the longitudinal axis (Col. 7 lines 7-24), between an open position (Figs. 12, 15) and a closed position (Figs. 10, 14) of the slip joint, wherein in the open position (Figs. 12, 15) the longitudinal displacement between the upper component and the lower component is greater than the longitudinal displacement between the upper component and the lower component when the slip joint is in the closed position (Figs. 10, 14), and wherein when the slip joint is in the closed position the overall length of the swivel anchor is less than when the slip joint is in the open position (Col. 7 lines 7-24, Figs. 7A, B, 8A, B, 10 & 14, 12 & 15). 

In regards to claim 2, Carter teaches a swivel anchor according to claim 1, wherein the at least one slip element (32a) is constrained to move, with respect to the slip body, along an axis which is inclined with respect to the longitudinal axis (The slip elements are constrained to move in any other direction except downward along sleeve 37 (parallel to the longitudinal axis (not shown)) and radially outward (parallel to the longitudinal axis) due to the nature of the actuation mechanism; Col. 5 lines 23-39, Fig. 2B, 16, 17)  

In regards to claim 3, Carter teaches a swivel anchor according to claim 2, wherein the swivel anchor has an upper connection (1A; Fig. 1A,B), by which the swivel anchor may be connected to a further component, and a lower connection (49A), by which the swivel anchor may be connected to a further component, and wherein the length of the swivel anchor is defined between the upper and lower connections (“spear assembly is threadedly coupled to a standard workstring via female joint 1A or other attachment means conventional in the art… big inch cutter or marine cutter…is then threadedly attached to sub assembly 49 via box end 49A.”;Col. 6, lines 53-65. Fig. 1A-2B).  

In regards to claim 4, Carter teaches a swivel anchor according to claim 3, wherein the upper connection is rotationally linked to the lower connection, and the slip arrangement may rotate with respect to the upper and lower connections (Col. 2 lines 26-32, Col. 5 lines 3-22).  
In regards to claim 5, Carter teaches a swivel anchor according  claim 1, wherein the upper (3) and lower components (8) of the slip joint are telescopically connected to one another (Upper 3 and lower 8 components are “telescopically connected” because the lower component 8 is forced downward such that the narrower tubular portion of 8 (Fig. 15) extends from the inner portion of upper component 3; Figs. 10 & 14, 12 & 15)  

In regards to claim 9, Carter teaches a swivel anchor according to claim 1, wherein the slip joint is positioned above the slip arrangement (Figs. 1A-2B).  

In regards to claim 17, Carter teaches a swivel anchor according to claim 1 wherein the upper (3) and lower (8) components of the slip joint are rotationally linked to each other for at least some of the range of relative motion between the upper and lower components (“the tool is rotated in left-hand rotation to disengage J-groove key 6 in J-groove 51. Relative rotation between key 6 and piston tube 8 is made possible by the resistance provided by friction blocks 19 which frictionally contact the interior of casing 101. Friction blocks 19 prevent the rotation of piston tube 8 relative to the rotation of the mandrel 1 (which includes upper component 3); Col. 6 lines 66- Col. 7 line 8, Figs. 10, 12, 14, 15).  

In regards 18, Carter teaches a swivel anchor according to claim 17, wherein the upper and lower components of the slip joint are rotationally linked to each other for the entirety, or substantially the entirety, of the range of relative motion between the upper and lower components (“the tool is rotated in left-hand rotation to disengage J-groove key 6 in J-groove 51. Relative rotation between key 6 and piston tube 8 is made possible by the resistance provided by friction blocks 19 which frictionally contact the interior of casing 101. Friction blocks 19 prevent the rotation of piston tube 8 relative to the rotation of the mandrel 1 (which includes upper component 3); Col. 6 lines 66- Col. 7 line 8, Figs. 10, 12, 14, 15).    

In regards to claim 19, Carter teaches a swivel anchor according to claim 18, wherein the upper and lower components of the slip joint are rotationally linked to each other for only a first part of the range of relative motion between the upper and lower components, and wherein the upper and lower components are not rotationally linked to each other for a second part of the range of relative motion therebetween (The movement of the J-groove linking mechanism 51 in Figs. 10/12 shows that there is an interval where the upper 3 and lower 8 components are separately rotatable (at the vertical slot portion) and rotationally linked (at the horizontal slot portion). The claim is being interpreted broadly absent a more explicit recitation of “the ranges of relative motion” or specific structures which define the interactions in those ranges; Figs. 10, 12, 14, 15).

In regards to claim 23, Carter teaches a drill string including a swivel anchor (Abstract, Figs. 1A-2B)  according to claim 1 (See rejection to claim 1 above).

In regards to claim  24, Carter teaches a method comprising: providing a drill string including a swivel anchor according to claim 1 (See rejection to claim 1 above), which is in an initial open or closed position (Col. 7 lines 7-24, Figs. 7A, B, 8A, B, 10 & 14, 12 & 15), and a pipe cutter (56); running the drill string into a wellbore (The apparatus is run into the wellbore on the tubing string; Abstract, Fig. 1A-2B); moving the or each slip element into the extended position, to grip against the casing; using the pipe cutter to cut, at least partially, the casing of the wellbore (Col. 4 lines 25-45, Col. 7 lines 42-45); and moving the slip joint from the initial position to a final position, which is closed if the initial position was open and is open if the initial position was closed (Col. 6 line 53 – Col. 8 line 33).  

In regards to claim 25, Carter teaches a method according to claim 24, wherein the step of moving the slip joint from the initial position to the final position is carried out in response to the drill string appearing to be jammed in the wellbore following or during use of the pipe cutter (Col. 4 lines 25-45, Col. 7 lines 42-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. Patent No. 5253710) in view of  Huggins (EP 1001132 A2).
In regards to claim 6, Carter teaches a swivel anchor according to claim 1.
Carter is silent regarding  a fixing arrangement, which initially maintains the upper and lower components of the slip joint in a fixed longitudinal position with respect to each other, and wherein the fixing arrangement may be disengaged to allow relative longitudinal motion between the upper and lower components. 
Huggins, drawn to a downhole telescoping joint, discloses a fixing arrangement (shear pin 128; Fig. 3A), which initially maintains the upper (102) and lower components (136) of the slip joint in a fixed longitudinal position with respect to each other (Fig. 3A), and wherein the fixing arrangement may be disengaged to allow relative longitudinal motion between the upper and lower components (Figs. 3B, C). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the  Carter with the shear pin of Huggins in order to selectively disengage the upper and lower connections from each other and prevent premature disengagement (Page 5).

In regards to claim 7, the combination of Carter and Huggins teaches a swivel anchor according to claim 6.
Huggins further discloses that the fixing arrangement comprises one or more elements which initially connect the upper and lower components, and wherein the one or more elements may be broken or otherwise deformed to disconnect the upper and lower components from each other (Figs. 3A-C, Page 5).  

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. Patent No. 5253710)  in view of Montiel et al. (U.S. Publication No. 20160084019).
In regards to claim 8, Carter teaches a swivel anchor according to claim 1.
Carter is silent regarding the slip joint being positioned below the slip arrangement.
	Montiel, drawn to a telescoping slip joint assembly useable in a well, discloses that a tubing string may contain multiple slip joint assemblies (pp[0017]).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Carter with the multiple slip joint assemblies of Montiel in order to  allow the string to extend and retract to compensate for thermal expansion and contraction of the string (pp[0018]).
	In view of the modification made above, the combination of Carter and Montiel teaches that the slip joint is positioned below the slip arrangement (Montiel discloses that a tubing string include a plurality of slip joints along the tubing string (pp[0017]) and Carter disclose a slip joint that is above a slip arrangement (Fig. 1A-2B, 14, 15))

In regards to claim 11, Carter teaches a swivel anchor according to claim 1.
Carter is silent regarding that the slip joint is initially provided in the open position.
Montiel, drawn to a telescoping slip joint assembly useable in a well, discloses that the slip joint can be retracted and extended (the slip joint assembly, or slip joint, is used in a downhole string for purposes of allowing the string to extend and retract to compensate for thermal expansion and contraction of the string; pp[0018]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Carter such that the slip joint is selectively  extended and retracted in order to compensate for thermal expansion and contraction of the string (pp[0018]).
In view of the modification made above, the combination of Carter and Montiel discloses that the slip joint is initially provided in the open position (Montiel discloses selective extending and retracting of the slip joint in order to accommodate for thermal expansion and contraction of the string (pp[0018]).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. Patent No. 5253710) in view of Garret et al. (U.S. Patent No. 3463252). 
In regards to claim 13, Carter teaches a swivel anchor according to claim 1, where when the slip joint is in the open position, the longitudinal displacement between the upper (3) component and the lower (8) component is greater than the longitudinal displacement between the upper component and the lower component when the slip joint is in the closed position (Figs. 14, 15).  
However, Carter does not explicitly teach that the longitudinal displacement between the upper component and the lower component is greater by at least 7.5 cm (3 inches).
Garret, drawn to a telescopic joint used for drilling operations, discloses that the longitudinal displacement between the upper component and the lower component is greater by at least 7.5 cm (3 inches) (“The telescopic joint disclosed in the aforementioned Garrett application has a travel of about three inches from initial throttling to maximum throttling position plus an additional two inches of travel from maximum throttling position to the limit of contraction”; Col. 3 lines 23-31, Figs. 1, 2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Carter such that the longitudinal displacement between the upper component and the lower component is greater by at least 7.5 cm (3 inches), as taught by Garret, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

In regards to claim 14, Carter teaches a swivel anchor according to  claim 1 wherein, when the slip joint is in the open position, the longitudinal displacement between the upper (3) component and the lower (8) component is greater than the longitudinal displacement between the upper component and the lower component when the slip joint is in the closed position (Figs. 14, 15).  
Carter is silent regarding the longitudinal displacement between the upper  component and the lower component is greater by no more than 15 cm (6 inches).
Garret, drawn to a telescopic joint used for  drilling operations, discloses that the longitudinal displacement between the upper  component and the lower component is greater by no more than 15 cm (6 inches) (“The telescopic joint disclosed in the aforementioned Garrett application has a travel of about three inches from initial throttling to maximum throttling position plus an additional two inches of travel from maximum throttling position to the limit of contraction”; Col. 3 lines 23-31, Figs. 1, 2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  to have modified Carter such that the longitudinal displacement between the upper component and the lower component is greater by no more than 15 cm (6 inches), as taught by Garret, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
References not relied upon but pertinent to the case:
Kammerer (U.S. Patent No. 3489211) a drilling string extending from a floating vessel or platform and connected through a telescopic joint to an expandable milling tool which is secured through a swivel to a releasable anchor.
	Cheek (U.S. Patent No. 4196781) drawn to a telescoping joint configured to be used along a directional drilling operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676